Citation Nr: 0306173	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether a February 1969 rating decision to deny a 
reopened claim of service connection for schizophrenia 
contained clear and unmistakable error (CUE).

2.  Whether a December 1970 rating decision to refuse to 
reopen a claim of service connection for schizophrenia 
contained CUE.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia.  

(The issue of service connection for schizophrenia will be 
the subject of a later Board decision).  




REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active peacetime military service from 
December 1957 to November 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions dated in August 
2000 and July 2002.  In August 2000, the RO found that no 
new and material evidence had been submitted to reopen a 
claim of service connection for schizophrenia (also 
characterized as schizophrenic reaction).  This claim was 
confirmed at the Board in a May 2001 decision, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  The Board decision was vacated in 
July 2002 on joint motion of the parties, and remanded to 
permit the Board to issue a decision with adequate reasons 
and bases.  As noted above, the veteran has also appealed 
the July 2002 rating decision which found that there was no 
CUE in a February 1969 RO rating decision which denied a 
reopened claim of service connection for schizophrenia and 
that there was no CUE in a December 1970 RO rating decision 
which found that no new and material evidence had been 
submitted to reopen a claim of service connection for 
schizophrenia.  

In December 2002, the Board remanded the appeal for 
necessary development, which has since been completed.  

The Board reopens the claim of service connection for 
schizophrenia herein.  As noted on the preceding page, the 
veteran's claim of service connection for schizophrenia will 
be the topic of a future Board decision.  The Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002), 
codified at 38 C.F.R. § 19.9(a)(2).  When this development 
is complete, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002), codified at 38 C.F.R. § 
20.903.  After giving notice, and reviewing any response to 
the notice, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim to reopen based 
upon the submission of new and material evidence, and 
obtained all relevant and available evidence identified by 
the veteran, all in an effort to assist him in 
substantiating his claim to reopen.

2.  At the time of a February 1969 RO rating decision 
finding that the veteran had preservice schizophrenia which 
was not aggravated by service, the facts known at the time 
were before the adjudicator and the law then in effect was 
correctly applied.  

3.  No undebatable error in the February 1969 rating 
decision has been identified which, had such error not been 
made, would have resulted in a manifestly different outcome.  

4.  At the time of a December 1970 RO rating decision 
finding that no new and material evidence had been submitted 
to reopen the veteran's claim of service connection for 
schizophrenia, the facts known at the time were before the 
adjudicator and the law then in effect was correctly 
applied.  

5.  No undebatable error in the December 1970 rating 
decision has been identified which, had such error not been 
made, would have resulted in a manifestly different outcome.  

6.  The veteran failed to complete an appeal from a February 
1994 RO decision that found no new and material evidence had 
been submitted to reopen a claim of service connection for 
schizophrenic reaction.  

7.  Evidence added to the record since the February 1994 RO 
decision is so significant that it must be considered to 
decide fairly the merits of the appellant's claim for 
entitlement to service connection for schizophrenia.  


CONCLUSIONS OF LAW

1.  The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 do not apply to motions for 
revision or reversal on the basis of CUE in prior RO or 
Board decisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 20.1402, 20.1403(b) (2002); 
Livesay v. Principi, 15 Vet. App.165, 178-79 (2001); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

2.  The February 1969 RO rating decision to deny service 
connection for schizophrenia, to include on an aggravation 
basis, may not be reversed or amended on the basis of 
alleged CUE.  38 C.F.R. § 3.105(a) (2002).  

3.  The December 1970 RO rating decision that no new and 
material evidence had been submitted to reopen a claim of 
service connection for schizophrenia, to include on an 
aggravation basis, may not be reversed or amended on the 
basis of alleged CUE.  38 C.F.R. § 3.105(a) (2002).  

4.  The February 1994 RO decision which denied a petition to 
reopen a claim for service connection for schizophrenic 
reaction is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).  

5.  New and material evidence to reopen the appellant's 
claim for service connection for schizophrenic reaction has 
been received.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Relative to the claims of CUE in the February 1969 and 
December 1970 rating decisions, the Board notes that the 
Court has held that CUE claims are not conventional appeals, 
but are requests for revisions of previous decisions and 
that the provisions of the Veterans Claims Assistance Act of 
2000 are not applicable to claims of CUE.  Livesay v. 
Principi,  15 Vet. App. 165, 178-79 (2001).

As to the petition to reopen a claim of service connection 
for schizophrenia, the Board is satisfied that the duty to 
assist has been adequately discharged by VA.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001), codified at 38 C.F.R. § 3.159 (VCAA).  With regard to 
this issue, all identified pertinent VA and private 
treatment records were obtained.  Additionally, in February 
2003, the veteran's attorney requested that the Board 
proceed to appellate review.  Accordingly, the Board finds 
that VA has met its duty to assist.  

VA has also met VCAA's notice requirements: The September 
2000 statement of the case (SOC), the May 2001 Board 
decision (since vacated), the July 2002 rating decision, the 
December 2002 Board Remand, and the January 2003 SOC, as 
well as other correspondences of record, clearly explain 
what sort of evidence, when submitted, would support the 
claim on appeal.  The veteran and his attorney were afforded 
every opportunity to submit evidence to substantiate his 
petition to reopen a claim on appeal.  Moreover, since the 
below action is favorable as to reopening the claim of 
service connection for schizophrenia, the Board concludes 
that VA has met both the duty to assist and notice 
provisions of VCAA.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Further development of the reopened claim 
is indicated, and will be the topic of a future Board 
decision.  

II.  Clear and Unmistakable Error.  

Previous determinations that are final and binding, 
including decisions of service connection, aggravation, 
presumption of sound condition, natural progression of the 
disease, degree of disability, age, marriage, relationship, 
service, dependency, line of duty, and other issues, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (2002).  

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Thus, a clear and 
unmistakable error must be outcome determinative.  Yates v. 
West, 213 F.3d 1372 (Fed. Cir. 2000).  

The Court has established a three-part test to determine 
whether CUE is present in a prior determination; (1) either 
the correct facts, as they were known at the time, were not 
fully adjudicated (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and, (3) a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  A finding of CUE requires that 
error, otherwise prejudicial, must appear undebatable.  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

In reference to part (3) of the Russell test, the Board 
stresses that evidence that was not of record at the time of 
the decision cannot be used to determine if CUE occurred.  
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); see 
Porter v. Brown, 5 Vet. App. 233 (1993).  As for VA medical 
records in particular, the constructive-notice-of-records 
rule established in Bell v. Derwinski, 2 Vet. App. 611 
(1992), is inapplicable to a claim of CUE in RO decisions 
rendered prior to Bell because Russell requires only that 
the "law that existed at the time" of the prior final 
adjudication be considered.  Damrel v. Brown, 6 Vet. App. 
242, 246 (1994).

For a claim of CUE to be reasonably raised, the claimant 
must provide some degree of specificity as to what the 
alleged error is, and, unless it is the kind of error that, 
if true, would be CUE on its face, persuasive reasons must 
be given as to why the result would have been manifestly 
different but for the alleged error.  Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996), citing to Fugo v. Brown, 6 Vet. App. 40, 
44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, 
nonspecific claim of error cannot satisfy the stringent 
pleading requirements for the assertion of CUE.  See Fugo, 6 
Vet. App. at 44-45.  Where a claimant fails to reasonably 
raise a CUE claim as set forth above, there is no 
requirement to address the merits of the issue.  Fugo, 6 
Vet. App. at 45.  In other words, if the error alleged is 
not the type of error that, if true, would be CUE on its 
face; or if the claimant is only asserting disagreement with 
how the RO evaluated the facts before it; or if the claimant 
has only alleged a failure on the part of VA to fulfill its 
duty to assist; or if the claimant has not expressed with 
specificity how the application of cited laws and 
regulations would dictate a manifestly different result, 
then the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  See Luallen v. Brown, 8 Vet. 
App. 92 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).  

February 1969 and December 1970 Rating Decisions.  

The veteran alleges CUE in a February 1969 RO rating 
decision which denied a reopened claim of service connection 
for schizophrenia, confirming and continuing the RO's 
February 1962 denial of an original claim of service 
connection for "nerves" and "schizophrenic reaction," 
including on an aggravation basis.  The February 1969 rating 
decision makes reference to the February 1962 RO rating 
decision to deny service connection for pre-existing 
schizophrenia.  It is noted that the February 1962 rating 
decision specifically referred to, and relied upon, the 
service medical records regarding in-service treatment for 
schizophrenia, the veteran's statements of medical history 
taken at that time, as well as a January 1962 post-service 
VA psychiatric examination.  

In the RO's February 1969 denial of a reopened claim of 
service connection for schizophrenia, the RO considered the 
above noted service and post-service medical evidence, as 
well as a January 23, 1969 medical statement of W. P. 
Lerblance, M.D.  The veteran's representative now argues 
that there was CUE in the RO's February 1969 rating decision 
with respect to the private medical opinion of Dr. 
Lerblance.  

The Board finds no CUE in the February 1969 RO rating 
decision.  The service medical records, again reviewed by 
the RO in 1969, show no increase in severity of the 
veteran's pre-existing schizophrenia.  The veteran had 
active duty from December 1957 to November 1961, and was 
first at a Navy facility in his fourth year of active duty 
in July 1961.  While his December 1957 entrance medical 
examination and medical history were negative for any pre-
existing psychiatric disability, July 11, 1961 and July 27, 
1961 service treatment records show the veteran's repeated 
report of a pre-service medical history of hearing voices 
and having visual pictures which began in July 1957, while 
living with his sister in New Jersey prior to his entrance 
into service, with a decrease in symptoms during service.  
The veteran indicated that he quit high school and joined 
the U.S. Navy in December 1957 because of the "pressure" 
he felt associated with these symptoms and his inability to 
concentrate due to the voices and pictures.  Most 
significantly, however, the veteran repeatedly reported that 
there had been some "improvement" in this symptoms after 
he joined the Navy.  Additionally, the veteran also reported 
that he never sought psychiatric treatment while in the 
Navy.  Rather, in July 1961, the veteran became nervous 
while on leave from active duty, he sought out and received 
three psychiatric consultations from a private psychiatrist 
in Honolulu, Hawaii (Dr. Jacobsen), at which time he was 
given Thorazine medication.  On July 27, 1961 examination, 
the veteran explained that at the time of his initial 
private treatment in Hawaii, he was not disturbed by voices, 
but was somewhat confused in thought and could not 
concentrate.  The veteran indicated that his medications 
were helping a "great deal," so much that he discontinued 
seeing Dr. Jacobsen.  The veteran also explained that the 
purpose of his July 27, 1961 psychiatric visit at a Navy 
hospital was that when he went to the Navy dispensary to 
have his Thorazine medication refilled, he was advised then 
that he should be "treated by the Navy."  The medications 
would not be refilled unless he was at least seen by an 
appropriate examiner.  The veteran stated that his present 
consultation was "their idea," and he indicated that his 
symptoms had "not been particularly prominent recently, and 
that he had not been disturbed by voices."  See July 27, 
1961 Psychiatric Clinic summary.  This record also indicates 
that the veteran's present medication of Thorazine was 4 
times daily, but that in the past it had been 6 times daily.  
The examiner was of the medical opinion that the veteran had 
schizophrenic reaction, undifferentiated type, chronic, 
mild, and that there was, "no indication for considering 
him for separation at this time since his symptoms appear to 
be well controlled."  No psychiatric examination was 
provided on separation from service a few months later in 
November 1961.  The Board finds that the July 27, 1961 in-
service psychiatric consultation report weighs heavy against 
the claim of CUE on appeal.  

This conclusion is supported by a January 1962 VA 
examination report, which was also of record at the time of 
the February 1969 rating decision.  The January 1962 VA 
psychiatric examination report includes a VA examiner's 
medical opinion that while the veteran "might very well" 
have a latent schizophrenic reaction, it was not felt that 
his military service aggravated the condition "at all," 
explaining that the condition was more severe prior to 
service than it had been during or immediately following 
service.  The basis of this opinion was that the veteran 
reported his pre-service symptoms to be so severe as to 
result in his dropping out of high school, while his 
military career had been a successful one.  The diagnosis 
was schizophrenic reaction, latent type, tentative, 
"existed prior to service."  

An August 1964 VA treatment record indicates recent 
psychiatric hospitalization for increased symptoms as well 
as shock therapy for the better management of the veteran's 
psychiatric symptomatology.  

Also of record at the time of the February 1969 rating 
decision was a January 20, 1965 private treatment record of 
Max A. Glaze, M.D., indicating that the veteran gave a 
history of schizophrenic type psychotic reaction "before 
completing high school."  The veteran reported a history of 
joining the Navy in hopes that during his entry examinations 
his psychiatric illness would be found out, and that he 
would be treated for it.  However, to his surprise, he was 
accepted, and later sought help in the service, but was 
always just sent back to duty.  The veteran repeated a 
history of seeing a private psychiatrist in Honolulu, 
Hawaii, and then getting his medication refilled at Tripler 
Army hospital.  The veteran was noted to have been 
hospitalized for two years from 1962 to 1964, and was 
presently taking Thorazine, Kemadrin, and Ritalin 
medications, 2 to 3 times a day.  His prognosis was 
considered quite poor.  

Also of record was a January 23, 1969 private medical 
statement of W. P. Lerblance, Jr., M.D., which notes that he 
knew the veteran since February 1955 when the veteran was 15 
years old, and that he had not treated the veteran at any 
time prior to his entry into military service in December 
1957.  Dr. Lerblance noted that the veteran gave a medical 
history of some nervousness before entering the service, but 
that his nervous condition became worse while in the 
service.  The veteran also stated that he was placed on 
Thorazine medication while in service.  Based on this 
medical history, Dr. Lerblance felt that the veteran's pre-
existing mental condition became worse during his tour of 
duty.  The veteran's service medical records are not noted 
to have been reviewed, and the veteran's medical history 
appears to have obtained solely from the veteran's own 
statements.  

As noted above, the veteran asserts CUE in the February 1969 
rating decision which denied a reopened claim of service 
connection for schizophrenia.  It is asserted that 
Dr. Lerblance's report demonstrates that the RO committed 
CUE in failing to apply the presumption of aggravation. 

The veteran and his attorney also argue that there is CUE in 
a December 1970 RO rating decision which found no new and 
material evidence to reopen a claim of service connection 
for schizophrenia, based on the receipt of a September 22, 
1970 medical statement of M.F. Hamilton, M.D.  This record 
was received at the RO in November 1970 and considered by 
the RO in the December 1970 rating decision.  

Dr. Hamilton notes the veteran's reported medical history, 
as related by the veteran.  The report includes no reference 
to any review of the veteran's documented clinical history 
or review of his service medical records.  The report 
includes the veteran's report of a medical history of in-
service "frightening" and "uncontrollable" auditory and 
visual hallucinations, which reportedly became so severe 
during his last five months in service that has was "almost 
totally incapacitated."  Dr. Hamilton indicates her initial 
treatment of the veteran in June 1966.  Based on the above 
reported history, Dr. Hamilton opined that the veteran's 
mental illness definitely because much worse while he was in 
the military service.  

Previous determinations of the RO are final and binding, and 
will be accepted as correct in the absence of CUE.  38 
C.F.R. § 3.105(a).  CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  To find CUE, the correct facts, as they were known 
at the time, must not have been before the adjudicator (a 
simple disagreement as to how the facts were weighed or 
evaluated will not suffice) or the law in effect at the time 
was incorrectly applied; the error must be undebatable and 
of a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law 
that existed at the time of the prior adjudication.  Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

The claims on appeal must fail because the arguments of the 
veteran and his representative amount to no more than a 
disagreement with the way in which the February 1969 and 
December 1970 RO rating decisions weighed the probative 
value and credibility of the medical evidence of record.  
That is, with respect to the first prong of the CUE test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. Brown, 
6 Vet. App. 242, 246 (1994) (Emphasis added).  Similarly, 
absent VA's commission of "a grave procedural error," see 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Court has 
held that VA's breach of its duty to assist cannot form a 
basis for a claim of CUE.  Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

In the present case on appeal, the February 1969 RO rating 
decision found the service medical records-in particular 
the July 27, 1961 report, and the January 1962 VA 
examination report-each showing no increase in severity of 
in-service symptomatology or aggravation of pre-existing 
schizophrenia, to be of more probative weight and value than 
the January 1969 medical opinion of Dr. Lerblance, and 
September 22, 1970 medical opinion of Dr. Hamilton, neither 
of which appear to be based on a review of the veteran's 
documented service medical records and the clinical history 
contained therein, but rather the veteran's inaccurate, 
post-service recitation of a medical history made years 
after the fact, and which is contradicted by the 
contemporaneous service medical records and his earlier 
statements of medical history memorialized therein.  The 
Board emphasizes that the service medical records include 
the specific medical opinion that the veteran's 
schizophrenic reaction was pre-existing, and, additionally, 
was not aggravated in service.  Moreover, this reasonable 
medical conclusion reached by in-service examiners was 
essentially repeated on VA examination in January 1962.  

The veteran and his attorney now want to change a medical 
history which was clearly reported and memorialized by the 
July 27, 1961 service medical record, arguing that it was 
CUE for the RO to place more probative weight and value on 
the in-service findings that the post-service findings made 
years later on the basis of the veteran's changed report of 
medical history.  Specifically, both the medical opinions of 
Dr. Hamilton and Dr. Lerblance were based on the veteran's 
statements of increased psychiatric symptomatology not 
shown-rather, contradicted, by the July 27, 1961 in-service 
report and medical opinion contained therein.  

The veteran has attempted to argue that the RO failed to 
apply the presumption of aggravation, but there is no 
factual support for this assertion.  Generally, a veteran is 
considered to be in sound condition when examined, accepted 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at entrance into service, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  
In the instant case, a July 27, 1961 report clearly shows 
that the veteran's schizophrenic reaction pre-existed 
service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an 
increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  With respect to whether service 
connection is warranted based on aggravation, the law 
provides that there must in fact be an increase in a 
preexisting disability during service before a finding of 
aggravation can be made.  38 U.S.C.A. § 1153.  That is, a 
temporary worsening of symptoms of a disability subject to 
exacerbation is not indicative of an increase in the 
severity of the underlying disability.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

In the present case, the presumption of aggravation does not 
apply since there is no showing of an increase in disability 
during service-that is, the July 27, 1961 report clearly 
includes the veteran's statement that his symptoms had 
"improved" during service, that he first sought treatment 
during leave from active duty, and that he soon discontinued 
this treatment, that his medications were very soon reduced, 
that his early-July 1961 nervousness symptoms were quickly 
reduced and controlled by use of medications by the end of 
that same month, and that by July 27, 1961, he did not seek 
treatment for symptoms, but rather, was directed to get a 
Navy psychiatric consultation so that his reduced 
medications could be refilled through the Navy, at the 
convenience of the veteran.  

The Board finds that the documented findings memorialized in 
the July 27, 1961 report support the conclusion that the 
veteran's schizophrenia pre-existed service, and that any 
in-service increase in symptomatology of psychiatric 
disability was no more than a temporary exacerbation within 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991), so as not to 
warrant the application of the presumption of aggravation.  
In finding so, the Board emphasizes that assuming argument 
that the presumption of aggravation could be applied in this 
case, the RO's February 1969 or December 1970 decision could 
be seen as free of any CUE since the presumption could 
reasonably be seen as rebutted by the findings contained in 
the report of July 27, 1961.  Furthermore, the January 1962 
VA examiner's medical opinion adds support to this 
conclusion, when the examiner noted that it was not believed 
that the veteran's military service aggravated his pre-
existing psychiatric condition "at all."  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The evidence of record in this case clearly and unmistakably 
documents that the veteran's schizophrenic reaction or 
schizophrenia pre-existed service, and that in July 1961 any 
psychiatric symptomatology represented no more than 
temporary worsening of symptoms.  The question then is 
whether the veteran's preexisting disability was aggravated 
by service, to include whether the veteran's symptomatology 
experienced in service was an actual increase in the 
disability beyond the natural progression in service or just 
a temporary worsening of symptoms.  38 C.F.R. § 3.306.  See 
Verdon v. Brown, 8 Vet. App. 529 (1996); Crowe v. Brown, 7 
Vet. App. 238 (1994).  As found in February 1969 and 
December 1970, this question was answered on July 27, 1961.

The veteran appears to give Drs. Hamilton and Lerblance a 
medical history which contradicts the medical history he 
gave on medication evaluation while in the military service, 
as memorialized in the July 27, 1961 report.  While the 
veteran is competent to provide evidence of observable 
symptoms, but he is not competent to attribute any symptoms 
to a given cause or etiology.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  This is particularly true in this case, in 
light of his significant mischaracterization of his military 
clinical history.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Medical opinion evidence which is based on an inaccurate 
medical history as provided by the veteran, is of inherently 
less probative value than a report which is not so based.  
Swann v. Brown, 5 Vet. App. 229 (1993).  

In finding so, the Board emphasizes that the medical 
conclusions of Drs. Hamilton and Lerblance each were based 
on the veteran's incomplete or inaccurate medical history.  
Whether a veteran's history alone may be "clear and 
unmistakable" evidence sufficient to rebut the presumption 
of soundness is doubtful.  See Crowe v. Brown, 7 Vet. App. 
238 (1994); Paulson v. Brown, 7 Vet. App. 466 (1995).  But 
the question is not whether, weighing the merits of the case 
de novo, the presumption is rebutted.  (This matter was not 
resolved in the veteran's favor in February 1969 and 
December 1970.)  Rather, the question now before the Board 
is whether, given the evidence and the law as they appeared 
before the rating board at the time of those RO rating 
decisions, the RO's ratings decisions were clearly and 
unmistakably erroneous.  The July 27, 1961 report shows that 
they were not.  

The Federal Circuit has held that service connection of a 
disability based on aggravation may be established for 
combat veterans by symptoms indicative of a temporary 
increase in the severity of the preexisting condition as 
well as those indicative of a more permanent change in the 
condition.  Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994); Davis v. Principi, 276 F.3d 1341 (2002).  In the 
instant case, however, the evidence does not show that the 
veteran engaged in action with the enemy or was a prisoner-
of-war in service.  

Additionally, specified diseases that develop a certain 
level of disability within a stated time after separation 
from service shall be considered to have been incurred in or 
aggravated by such service, notwithstanding that there is no 
record of evidence of such disease during the period of 
service. 38 U.S.C.A. § 1112(a); Splane v. West, 216 F. 3d 
1058 (Fed. Cir. 2000).  In this case, there is no medical 
evidence showing worsening of the veteran's schizophrenia 
within the first post service year.  Thus, this can provide 
no basis for a claim of CUE.  

III.  New and Material Evidence.

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." The regulations provide that new 
and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) 
(2002).  Current case law provides for a two-step analysis 
when a claimant seeks to reopen a final decision based on 
new and material evidence.  First, it must be determined 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a); and second, if new and material 
evidence has been presented, the merits of the claim must be 
evaluated after ensuring the duty to assist has been 
fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

A review of the records show that a February 1962 rating 
decision denied the veteran's claim for entitlement to 
service connection or nerves, to include schizophrenia 
reaction, based on the underlying findings that the 
veteran's schizophrenia pre-existed his entry into active 
duty in December 1957 and was not aggravated by such 
service.  The veteran was notified of that determination and 
apprised of appellate right and procedures, but he did not 
initial an appeal.  Accordingly, the February 1962 rating 
decision became final.  38 U.S.C.A. § 7105(c).  The veteran 
thereafter attempted to reopen his claim of service 
connection for schizophrenia, to include in 1994.  By a 
rating decision dated in February 1994, the RO determined 
that new and material evidence had not been presented or 
secured and that the veteran's claim had therefore not been 
reopened.  The veteran was notified of the determination and 
apprised of his appellate rights and procedures, but he did 
not initial an appeal of the February 1994 decision.  
Accordingly, the February 1994 rating decision became final.  
38 U.S.C.A. § 7105(c).  The veteran presently appeals a July 
2000 RO determination that no new and material evidence has 
been submitted to reopen the claim most recently denied in 
February 1994.  

The evidence of record at the time of the February 1994 
decision included: service medical records, private medical 
statements, VA outpatient treatment records dated from 1985 
to 1993, and other VA medical records showing recent 
treatment for and/or a current diagnosis of schizophrenia.  

In November 2002, the veteran submitted a private medical 
statement of B.K. Lester, M.D., which appears to be based on 
a review of the veteran's reported medical history, as well 
as at least one documented clinical record, specifically, a 
service medical record dated October 13, 1961.  Dr. Lester 
concludes that the veteran's pre-existing schizophrenia was 
aggravated during his military service.  

Although it must be noted that Dr. Lester appears not to 
have had access to the most pertinent service medical 
records-those dated July 11, 1961 and July 27, 1961, the 
Board finds that the November 2002 medical statement of Dr. 
Lester is sufficient to reopen the claim of service 
connection for schizophrenia, since it presents new nexus 
medical information not available at the time of the 
February 1994 denial.  The claim is reopened and granted to 
this limited extent.  (The reopened claim is the subject of 
Board development, and will be the subject of a future Board 
decision, as already indicated in the Introduction section 
of this decision).  


ORDER

The claim of CUE in a February 1969 RO rating decision is 
denied.  

The claim of CUE in a December 1970 RO rating decision is 
denied.  

New and material evidence has been received to reopen a 
claim of service connection for schizophrenia, and to this 
limited extent, the appeal is granted.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your Notice 
of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

